


Exhibit 10.47


            
March 13, 2014
Mr. Kumarakulasingam “Suri” Suriyakumar
c/o ARC Document Solutions, Inc.
1981 North Broadway, Suite 385
Walnut Creek, California 94596


Dear Suri:
You have agreed that the Incentive Bonus payable for the fiscal year ended
December 31, 2013 under the Amended and Restated Executive Employment Agreement
between you and American Reprographics Company (“ARC”), entered into on March
21, 2011 (the “Employment Agreement”), shall be $1,516,000, of which thirty
percent (30%) shall be paid in cash and 70% in restricted shares of ARC common
stock. Terms not defined in this letter agreement have the meaning ascribed to
them in the Employment Agreement.
Except as expressly amended by this letter agreement, the Employment Agreement
will remain in full force and effect.
Please sign below if the above accurately reflects our agreement on this matter.


Sincerely,


ARC Document Solutions Inc.
/s/ DILANTHA WIJESURIYA
Dilantha Wijesuriya
Chief Operating Officer



 
Agreed and Accepted:
 
/s/ KUMARAKULASINGHAM SURIYAKUMAR
Kumarakulasingam Suriyakumar









